AFFIRM; and Opinion Filed March 27, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00600-CR

                        ROBERT FRANKLIN THOMAS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-61531-W

                             MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Brown
                                 Opinion by Justice Fillmore

       Robert Franklin Thomas waived a jury and pleaded guilty to robbery. See TEX. PENAL

CODE ANN. § 29.02(a) (West 2011). The trial court assessed punishment at eighteen years’

imprisonment. On appeal, Thomas’s attorney filed a brief in which he concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to Thomas. See Kelly
v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts

and counsel in Anders cases).

          Thomas filed a pro se response raising several issues After reviewing counsel’s brief,

Thomas’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.




                                                        /Robert M. Fillmore/
                                                        ROBERT M. FILLMORE
                                                        JUSTICE


Do Not Publish
TEX. R. APP. P. 47

140600F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ROBERT FRANKLIN THOMAS,                           Appeal from the 363rd Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F13-61531-W).
No. 05-14-00600-CR       V.                       Opinion delivered by Justice Fillmore,
                                                  Justices Bridges and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered March 27, 2015.




                                            -3-